                             Case 1:19-cv-00020-LMB-IDD Document 1-1 Filed 01/06/19 Page 1 of 3 PageID# 9
                                                         Exhibit A to the Complaint
Location: Falls Church, VA                                                                             IP Address: 108.28.36.191
Total Works Infringed: 51                                                                              ISP: Verizon Fios
 Work        Hash                                         Site                UTC          Published         CRO App. File    CRO Number
                                                                                                             Date
 1           9F5DC79A096FE8F502B4D627C88634B680347EC2     Tushy               11/10/2018   11/07/2018        11/25/2018       PA0002136607
                                                                              01:53:43
 2           0618DD61DD8B80E968FB816BE1205BD784006B4B     Vixen               09/15/2018   09/14/2018        11/01/2018       17094105331
                                                                              15:25:40
 3           0B007777C9D46F02DF52BFC63F36E3413CDDF588     Blacked             10/11/2018   10/07/2018        10/16/2018       PA0002127790
                                                                              02:08:12
 4           0B0A1D1F0BE390E4F1E6C030C8BAF8A892BBED98     Blacked Raw         09/07/2018   07/16/2018        09/01/2018       PA0002119681
                                                                              00:54:30
 5           0EC4175FCFC157B8828AA3E6E4CBC22A1C5021BB     Vixen               10/29/2018   10/26/2018        12/09/2018       17210310412
                                                                              01:03:05
 6           1E6673FFDE2D4711BC381D92343D6E9490A82872     Blacked             09/03/2018   09/02/2018        11/01/2018       17093751603
                                                                              20:15:26
 7           1FA7743CE74E385E33B6616107DB891F7A99B1EC     Blacked Raw         11/15/2018   11/13/2018        12/09/2018       17210230923
                                                                              03:33:45
 8           20861D1CFB76E8A75CBAD1AD1B9D1BD9B2BDF151 Blacked                 09/28/2018   09/27/2018        11/01/2018       17093717993
                                                                              23:12:03
 9           20BB07151E54C494378097BBF6CB22B32855DE40     Blacked Raw         08/17/2018   08/15/2018        09/01/2018       PA0002119585
                                                                              00:22:21
 10          33C94AA7E876F3F67CCAAD3E644049EA7F838490     Blacked Raw         09/26/2018   09/24/2018        11/01/2018       17093752005
                                                                              23:38:42
 11          33DDA587EC258591189CE48FCE10BA519B0867B6     Tushy               09/01/2018   08/24/2018        11/01/2018       17094105531
                                                                              21:44:33
 12          35DB5848353DBB38DB895E2103028DB940A8EF1F     Vixen               10/24/2018   10/21/2018        11/25/2018       PA0002136633
                                                                              23:20:27
 13          3A695E264DA52CC99AE3D7CABF31D2762F1ED957     Blacked Raw         09/15/2018   09/14/2018        11/01/2018       17093717743
                                                                              15:20:05
 14          3F722DB1C7450C139F61FE6B909A566C47B65CBD     Tushy               10/05/2018   09/18/2018        10/16/2018       PA0002127779
                                                                              13:42:58
 15          43A5A5371A41AEBDD250328D4BF3FEC056DC13B2     Blacked             10/27/2018   10/02/2018        10/16/2018       PA0002127785
                                                                              21:18:22
 16          446671764D5224CC3B1FCC42D8BDA32FAB667729     Vixen               08/04/2018   08/02/2018        09/01/2018       PA0002119574
                                                                              15:33:52
                  Case 1:19-cv-00020-LMB-IDD Document 1-1 Filed 01/06/19 Page 2 of 3 PageID# 10
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     493CC280F906E53C779855D1B9F0C2FCC0A30570   Blacked       09/20/2018   09/17/2018   10/16/2018      PA0002127778
                                                                20:56:22
18     4E0FFEA1821589738E4E7ADF6716510D24DD4C15   Tushy         09/02/2018   08/29/2018   10/16/2018      PA0002127775
                                                                00:32:22
19     511C7F11A60ED930504DEEC07273BB24BD01EE80   Tushy         11/14/2018   11/12/2018   12/09/2018      17210310463
                                                                01:52:42
20     5256B65E523BCBE18B3BA99EFB719D22C52EAE24   Vixen         08/04/2018   07/28/2018   09/01/2018      PA0002119572
                                                                15:32:13
21     5387A4079A0658BA4B420D7E946DD6411EC141CB   Vixen         10/05/2018   10/01/2018   11/01/2018      17094105431
                                                                17:26:36
22     56502222833E23C38737D072A74A9DACD85BFCC5   Blacked       11/07/2018   11/06/2018   11/25/2018      PA0002136603
                                                                23:56:50
23     5763D19CEF8D380F607D6E8E2634AFC4DD0BA089   Blacked       09/08/2018   09/07/2018   10/16/2018      PA0002127772
                                                                17:20:26
24     5D1EA9B48DF2750F83A74197EC343750DC3654A8   Vixen         08/04/2018   07/23/2018   09/05/2018      PA0002135670
                                                                16:00:30
25     5E871D1CBAD2A537E0A21724A348E71E8776B0B2   Blacked Raw   09/05/2018   09/04/2018   11/01/2018      17093718081
                                                                01:01:21
26     6088C05021BF2B3A40A587392CBAF1884311E344   Vixen         09/24/2018   09/21/2018   11/01/2018      17093751804
                                                                23:01:36
27     627F067A825068EC66FEA346AE926A27FBBBE574   Blacked Raw   10/14/2018   10/09/2018   11/01/2018      17093717943
                                                                17:11:49
28     6A49A11B13EF590A40FF5301E0376A2FB277D641   Blacked       09/29/2018   09/22/2018   11/01/2018      17094105381
                                                                17:43:19
29     71F2C46A0BDDD812F7C746A4CC2133E5CAF5712F   Tushy         09/07/2018   02/05/2018   02/20/2018      PA0002104194
                                                                01:00:40
30     737ACF2D5CFF18C75E5B2AF943C175052EB6961A   Blacked Raw   08/11/2018   08/10/2018   09/05/2018      PA0002135668
                                                                15:40:55
31     74B17221EBE9407AE907992D7D10932F8CBB01EC   Blacked Raw   10/05/2018   10/04/2018   10/16/2018      PA0002127787
                                                                18:00:48
32     7C048C4002DA410E090A7C4D7B9AFB644589C4ED   Vixen         11/12/2018   11/10/2018   11/25/2018      PA0002136725
                                                                23:24:06
33     7EDD32115504363C423839CE86694F87A25A5049   Blacked       10/24/2018   10/22/2018   11/25/2018      PA0002136653
                                                                23:56:13
34     7F82B5FE34ED565A2E71131B6DD7AC8E219F3ECA   Blacked       08/08/2018   08/08/2018   09/01/2018      PA0002119598
                                                                22:19:19
                  Case 1:19-cv-00020-LMB-IDD Document 1-1 Filed 01/06/19 Page 3 of 3 PageID# 11
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     87B60D12F1B3B0A2B6D1A581865517EE6EE9A1BC   Blacked       08/04/2018   08/03/2018   09/01/2018      PA0002119596
                                                                16:32:20
36     8A8DF88281CE0785D71C06AF8B975C595E038709   Blacked       10/18/2018   10/12/2018   10/28/2018      PA0002130455
                                                                02:08:04
37     998DE0C4176894B36631D6A39BA6375A9E83C2FC   Vixen         11/08/2018   11/05/2018   11/25/2018      PA0002136632
                                                                00:20:00
38     A1116BE2B18C555A87C9C7F10F2A9993547AB7E8   Vixen         09/07/2018   09/06/2018   11/01/2018      17093718131
                                                                00:49:22
39     A431C96503B22EE18A5B1B4CDD3B9C8D90B76FC2   Blacked       09/21/2018   01/10/2018   01/15/2018      PA0002070942
                                                                01:16:38
40     A7FF7606EC461AB9839E8F83759353D3B3A7CEE2   Tushy         10/24/2018   10/23/2018   11/25/2018      PA0002136621
                                                                23:40:14
41     A9ED70EE5C0527DDC912EFFBCA1E09E8771F8A99   Vixen         10/27/2018   10/11/2018   10/28/2018      PA0002130457
                                                                00:40:17
42     AD933E840736F6260DFC53A15971A456787767C9   Vixen         09/29/2018   09/26/2018   10/16/2018      PA0002127776
                                                                17:47:19
43     B20B838967A81D63C95D7CECED4CD0D3DFD527A3   Tushy         08/09/2018   08/09/2018   09/05/2018      PA0002135685
                                                                23:31:08
44     B3B6F1AD1664BE7B7FBD518F9C2B4B87FD251A1B   Tushy         10/05/2018   10/03/2018   11/01/2018      17094105669
                                                                01:43:55
45     B8C33BEF27C9DFD06D6E0556DC5B3D9282FC0A37   Vixen         08/30/2018   08/27/2018   10/16/2018      PA0002127789
                                                                02:08:04
46     C198EA5A190F7A29B52B2ED7FBD30AD679CFDD4D   Blacked Raw   08/06/2018   08/05/2018   09/01/2018      PA0002119682
                                                                21:29:47
47     CB1CF3A538740830EB949C92F6889247A783F172   Blacked Raw   09/02/2018   08/30/2018   10/16/2018      PA0002127777
                                                                05:10:27
48     E3A72A492A2E14A9260626FF1A342DA717136519   Vixen         09/17/2018   09/11/2018   10/16/2018      PA0002127780
                                                                20:41:34
49     E3D7FA29C9F6754E16C7D1FEFDF33C64C064617B   Vixen         08/11/2018   05/29/2018   07/14/2018      PA0002128390
                                                                17:14:24
50     EAA8A5DEE2A6FFFBA8FF49131DB25753F03B98C4   Vixen         10/11/2018   10/06/2018   11/01/2018      17094105481
                                                                02:11:55
51     FD928994BB900C0D711D62EB937A56C97C5AE985   Vixen         10/27/2018   10/16/2018   10/28/2018      PA0002130458
                                                                00:43:23
